UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6748



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT RUSSELL WILLIAMS, a/k/a Drip,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-95-45)


Submitted:   August 7, 2000                 Decided:   August 25, 2000


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Russell Williams, Appellant Pro Se. David John Novak, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Williams appeals the district court’s order denying his

motion under 28 U.S.C.A. § 2255 (West Supp. 2000).    Although the

district court entered judgment on the merits in favor of the

Government, we conclude that the motion was not brought within the

one-year period specified by § 2255 and therefore was untimely.

See United States v. Torres, 211 F.3d 836, 837 (4th Cir. 2000)

(holding that the one-year period commences with this court’s

mandate when no petition for certiorari is filed). Accordingly, we

affirm the district court’s denial of post-conviction relief on the

ground that the motion was time-barred.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2